            Case 6:21-cv-00769 Document 1 Filed 07/27/21 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


ORGANOVO, INC.,                                §
                                               §                      6:21-cv-769-ADA
                                                    Civil Action No. ______________
                  Plaintiff                    §
                                               §
       v.                                      §    JURY TRIAL DEMANDED
                                               §
CELLINK AB,                                    §
                                               §
                  Defendant.
                                               §
                                               §

               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Organovo, Inc. (“Organovo” or “Plaintiff”) files this Complaint for Patent

Infringement against Defendant Cellink AB (“Cellink,” or “Defendant”):


                                        THE PARTIES

       1.      Plaintiff Organovo is a pioneer in 3D bioprinting. Organovo’s 3D bioprinters print

tissues that mimic key aspects of human biology and disease. These tissues can then be used for

drug discovery, drug profiling, and therapeutic purposes. Organovo’s tissue printing aims to

fundamentally alter the drug discovery process by developing highly efficient and novel therapies

with an accelerated time-to-market. Organovo is a corporation organized under the laws of

Delaware having its principal place of business in San Diego, California.

       2.      Upon information and belief, at all relevant times mentioned below, Defendant

Cellink has been a corporation organized under the laws of Sweden, and maintains its principal

place of business in Gothenburg, Sweden.
             Case 6:21-cv-00769 Document 1 Filed 07/27/21 Page 2 of 10




                                 JURISDICTION AND VENUE

       3.      This lawsuit is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 271 et seq. The Court has jurisdiction over this action pursuant to

28 U.S.C. §§ 1331 and 1338(a).

       4.      This court has personal jurisdiction over Cellink by virtue of its systematic and

continuous contacts with this forum. The injury to Plaintiff occurred in the State of Texas and the

claim for relief against Cellink for that injury arose in the State of Texas. On information and

belief, Cellink has purposely availed itself of the privileges of conducting business within the State

of Texas including, but not limited to: (i) purposefully and voluntarily placing one or more

infringing products into the stream of commerce with the expectation that they will be purchased

by consumers in this forum; and (ii) regularly transacting or soliciting business, employing

individuals residing in the State of Texas, and deriving or attempting to derive substantial revenue

and financial benefits from goods and services provided to individuals residing in the State of

Texas and in this District.

       5.      Personal jurisdiction also exists specifically over Cellink because Cellink, directly

or through subsidiaries or intermediaries (including customers, distributors, retailers, and others),

alter egos, and/or agents – ships, distributes, offers for sale, sells, imports, advertises, or markets

in the State of Texas and in this District, one or more products that infringe the patents identified

in this Complaint, as described particularly below. Cellink has purposefully and voluntarily placed

one or more of its infringing products, as described below, into the stream of commerce with the

awareness and/or intent that these products will be purchased by individuals and entities in this

District. Cellink has knowingly and purposefully shipped infringing products into and within this




                                                 -2-
                 Case 6:21-cv-00769 Document 1 Filed 07/27/21 Page 3 of 10




District through an established distribution channel. These infringing products have been and

continue to be purchased by consumers in this District.

       6.         Cellink has marketed its products into and advertised its ties with the State of Texas

on its website. Cellink holds out a Texas Tech University faculty member as one of the “Faces of

Bioprinting.”       (https://www.cellink.com/faces-bioprinting-meet-dr-behnam-noorani-texas-tech-

university/). Cellink has targeted and continues to target academic and medical research institutes

in Texas for sale of its bioprinters. (https://research.rice.edu/bml/cellink-biox).

       7.         Cellink has solidified its ties with the State of Texas with a recent collaboration

with Volumetric, a Houston based startup. Cellink and Volumetric partnered to jointly

manufacture a new bioprinter Lumen-X for bioprinting larger vascular structures.

(https://3dprint.com/238627/cellink-volumetric-release-new-lumen-x-bioprinting-larger-

vascular-structures/).

       8.         Cellink has purposefully marketed its products to residents of this District at least

through its “Ambassador” program, which requires researchers to use Cellink’s technology to

showcase their research. (https://www.cellink.com/ambassador-program/). At least one researcher

at the University of Texas, San Antonio (“UTSA”) signed up to be Cellink’s “Ambassador” and

used       its     products     to     showcase      his     research     conducted      in     UTSA.

(https://3dprint.com/252821/sharing-knowledge-with-cellinks-ambassador-program/).

       9.         Defendant’s claim for relief for patent infringement arises directly from the

activities of Cellink in the State of Texas. Accordingly, the Court has personal jurisdiction over

Cellink.

       10.        Cellink is not resident in the United States. Therefore, venue is proper in the

Western District of Texas under 28 U.S.C. §§ 1391(c)(3).




                                                   -3-
             Case 6:21-cv-00769 Document 1 Filed 07/27/21 Page 4 of 10




                                    THE PATENTS-IN-SUIT

       11.     Plaintiff accuses Defendant of infringing U.S. Patent Nos. 9,149,952, 9,315,043,

9,752,116, and 9,855,369 (collectively “the Patents-In-Suit”).

       12.     On October 5, 2015, United States Patent No. 9,149,952 (“the ’952 patent”),

entitled “Devices, Systems, and Methods for the Fabrication of Tissue,” was issued to Organovo.

At all relevant times Organovo has owned the ’952 patent with full and exclusive right to bring

suit to enforce the patent against Cellink. A true and correct copy of the ’952 patent is attached as

Exhibit A.

       13.     On April 19, 2016, United States Patent No. 9,315,043 (“the ’043 patent”), entitled

“Automated Devices, Systems, and Methods for the Fabrication of Tissue,” was issued to

Organovo. At all relevant times Organovo has owned the ’043 patent with full and exclusive right

to bring suit to enforce the patent against Cellink. A true and correct copy of the ’043 patent is

attached as Exhibit B.

       14.     On September 5, 2017, United States Patent No. 9,752,116 (“the ’116 patent”),

entitled “Self-Assembling Cell Aggregates and Methods of Making Engineered Tissue Using the

Same,” was issued to the Curators of the University of Missouri (“UM”). UM subsequently granted

Organovo an exclusive license to the patent in March 2009. At all relevant times, UM has owned

the ’116 patent and Organovo has the full and exclusive right to bring suit to enforce the patent

against Cellink. A true and correct copy of the ’116 patent is attached as Exhibit C.

       15.     On January 2, 2018, United States Patent No. 9,855,369 (“the ’369 patent”), entitled

“Method of Printing a Three-Dimensional Structure,” was issued to Organovo. At all relevant

times Organovo has owned the ’369 patent with full and exclusive right to bring suit to enforce

the patent against Cellink. A true and correct copy of the ’369 patent is attached as Exhibit D.




                                                -4-
             Case 6:21-cv-00769 Document 1 Filed 07/27/21 Page 5 of 10




                              NOTICE OF THE PATENTS-IN-SUIT

       16.     Cellink has been on notice of at least the ’116, and ’369 patents at least since March

19, 2019 when Organovo sent a letter to Cellink informing Cellink of these patents. Subsequently,

in April 2019, Cellink and Organovo entered into discussions to license these patents. The

discussions did not result in an agreement but, on March 22, 2021, Cellink voluntarily reinitiated

the licensing discussions.

       17.     Cellink has been on notice of at least the ’952, ’043, and ’369 patents at least since

March 30, 2021 when Cellink presented Organovo the term-sheet for obtaining a license to patent

families covering these patents. Cellink continued to maintain its interest in licensing these patents,

engaging in multiple rounds of negotiations with Organovo.

       18.     Cellink abruptly cut off negotiations and filed a declaratory judgment action against

the ’952, ’043, ’116, and ‘369 patents on June 7, 2021 in Delaware.


                                           COUNT ONE:

                             INFRINGEMENT OF THE ’952 PATENT

       19.     Organovo realleges and incorporates herein the allegations of paragraphs 1 through

18 of this Complaint as if fully set forth herein.

       20.     In violation of 35 U.S.C. § 271, Cellink has infringed and is still infringing the ’952

patent by importing, making, offering to sell, and selling at least the Bio X bioprinter. The

infringement claim chart for the ’952 patent is attached as Exhibit E.1




1
  The claim charts attached as Exhibits E-H are preliminary and based on publicly available
information. Organovo reserves all rights to amend, supplement, or modify these charts under the
Local Rules of this Court and the Federal Rules of Civil Procedure, particularly in view of
information Organovo obtains through fact and expert discovery.


                                                     -5-
             Case 6:21-cv-00769 Document 1 Filed 07/27/21 Page 6 of 10




       21.     In violation of 35 U.S.C. § 271, Cellink has infringed and continues to infringe the

’952 patent by contributing to or actively inducing the infringement by others of the ’952 patent

by providing at least the Bio X bioprinter.

       22.     Upon information and belief, Cellink has willfully infringed the ’952 patent.

       23.     As a result of Cellink’s infringement, Organovo has suffered and will continue to

suffer damages.

       24.     Upon information and belief, Cellink’s acts of infringement of the ’952 patent will

continue after service of this Complaint unless enjoined by the Court.

       25.     Unless Cellink is enjoined by the Court from continuing its infringement of the

’952 patent, Organovo will suffer additional irreparable damages and impairment of the value of

its patent rights. Thus, Organovo is entitled to preliminary and permanent injunctions against

further infringement.


                                          COUNT TWO:

                           INFRINGEMENT OF THE ’043 PATENT

       26.     Organovo realleges and incorporates herein the allegations of paragraphs 1 through

18 of this Complaint as if fully set forth herein.

       27.     In violation of 35 U.S.C. § 271, Cellink has infringed and is still infringing the ’043

patent by importing, making, offering to sell, and selling at least the Bio X6 bioprinter. The

infringement claim chart for the ’043 patent is attached as Exhibit F.

       28.     In violation of 35 U.S.C. § 271, Cellink has infringed and continues to infringe the

’043 patent by contributing to or actively inducing the infringement by others of the ’043 patent

by providing at least the Bio X6 bioprinter.

       29.     Upon information and belief, Cellink has willfully infringed the ’043 patent.



                                                     -6-
             Case 6:21-cv-00769 Document 1 Filed 07/27/21 Page 7 of 10




       30.     As a result of Cellink’s infringement, Organovo has suffered and will continue to

suffer damages.

       31.     Upon information and belief, Cellink’s acts of infringement of the ’043 patent will

continue after service of this Complaint unless enjoined by the Court.

       32.     Unless Cellink is enjoined by the Court from continuing its infringement of the

’043 patent, Organovo will suffer additional irreparable damages and impairment of the value of

its patent rights. Thus, Organovo is entitled to preliminary and permanent injunctions against

further infringement.


                                         COUNT THREE:

                           INFRINGEMENT OF THE ’116 PATENT

       33.     Organovo realleges and incorporates herein the allegations of paragraphs 1 through

18 of this Complaint as if fully set forth herein.

       34.     In violation of 35 U.S.C. § 271, Cellink has infringed and is still infringing the ’116

patent by importing, making, offering to sell, and selling at least the Bio X bioprinter. The

infringement claim chart for the ’116 patent is attached as Exhibit G.

       35.     In violation of 35 U.S.C. § 271, Cellink has infringed and continues to infringe the

’116 patent by contributing to or actively inducing the infringement by others of the ’116 patent

by providing at least the Bio X bioprinter.

       36.     Upon information and belief, Cellink has willfully infringed the ’116 patent.

       37.     As a result of Cellink’s infringement, Organovo has suffered and will continue to

suffer damages.

       38.     Upon information and belief, Cellink’s acts of infringement of the ’116 patent will

continue after service of this Complaint unless enjoined by the Court.



                                                     -7-
             Case 6:21-cv-00769 Document 1 Filed 07/27/21 Page 8 of 10




       39.     Unless Cellink is enjoined by the Court from continuing its infringement of the

’116 patent, Organovo will suffer additional irreparable damages and impairment of the value of

its patent rights. Thus, Organovo is entitled to preliminary and permanent injunctions against

further infringement.


                                          COUNT FOUR:

                           INFRINGEMENT OF THE ’369 PATENT

       40.     Organovo realleges and incorporates herein the allegations of paragraphs 1 through

18 of this Complaint as if fully set forth herein.

       41.     In violation of 35 U.S.C. § 271, Cellink has infringed and is still infringing the ’369

patent by importing, making, offering to sell, and selling at least the Bio X bioprinter. The

infringement claim chart for the ’369 patent is attached as Exhibit H.

       42.     In violation of 35 U.S.C. § 271, Cellink has infringed and continues to infringe the

’369 patent by contributing to or actively inducing the infringement by others of the ’369 patent

by providing at least the Bio X bioprinter.

       43.     Upon information and belief, Cellink has willfully infringed the ’369 patent.

       44.     As a result of Cellink’s infringement, Organovo has suffered and will continue to

suffer damages.

       45.     Upon information and belief, Cellink’s acts of infringement of the ’369 patent will

continue after service of this Complaint unless enjoined by the Court.

       46.     Unless Cellink is enjoined by the Court from continuing its infringement of the

’369 patent, Organovo will suffer additional irreparable damages and impairment of the value of

its patent rights. Thus, Organovo is entitled to preliminary and permanent injunctions against

further infringement.



                                                     -8-
             Case 6:21-cv-00769 Document 1 Filed 07/27/21 Page 9 of 10




                                     PRAYER FOR RELIEF

Therefore, Organovo prays for the following relief:

        1.      a preliminary and final injunction against the continuing infringement pursuant to

35 U.S.C. § 283;

        2.      damages adequate to compensate Organovo for Cellink’s infringement of the ’952,

’043,’116, and ’369 patents pursuant to 35 U.S.C. § 284;

        3.      treble damages pursuant to 35 U.S.C. § 284;

        4.      an accounting for damages;

        5.      interest and costs; and

        6.      such other and additional relief as the Court deems just and proper.

                                          JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by

jury on all issues so triable.




                                                -9-
         Case 6:21-cv-00769 Document 1 Filed 07/27/21 Page 10 of 10




DATED: July 27, 2021               Respectfully submitted,

                                   By: /s/ Paige Arnette Amstutz____________
                                   Paige Arnette Amstutz
                                   Texas State Bar No. 00796136
                                   SCOTT, DOUGLASS & MCCONNICO, LLP
                                   303 Colorado Street, Suite 2400
                                   Austin, TX 78701
                                   Tel: (512) 495-6300
                                   Fax: (512) 495-6399
                                   pamstutz@scottdoug.com


                                   Elizabeth L. Brann (CA Bar #222873)
                                   (pro hac vice application forthcoming)
                                   elizabethbrann@paulhastings.com
                                   Ariell Nicole Bratton (CA Bar #317587)
                                   (pro hac vice application forthcoming)
                                   ariellbratton@paulhastings.com
                                   Sachin Bhatmuley (CA Bar #331959)
                                   (pro hac vice application forthcoming)
                                   sachinbhatmuley@paulhastings.com
                                   PAUL HASTINGS LLP
                                   4747 Executive Drive, 12th Floor
                                   San Diego, CA 92121
                                   Telephone: (858) 458-3000
                                   Facsimile: (858) 458-3005

                                   Michelle Marek Figueiredo (IL Bar #6297112)
                                   (pro hac vice application forthcoming)
                                   michellemarek@paulhastings.com
                                   PAUL HASTINGS LLP
                                   71 S. Wacker, Suite 4500
                                   Chicago, IL 60606
                                   Telephone: (312) 499-6000
                                   Facsimile: (312) 499-6100

                                   Attorneys for Plaintiff Organovo, Inc.
